DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
	2.	The preliminary amendment filed on December 4, 2019 has been entered in the above-identified application. Claims 1, 2, 6, 7, 10, 13, 15, 16, 1, 20, 22, 24, 30, 32, and 34 are amended. Claims 3, 4, 5, 8, 9, 11, 12, 14, 18, 19, 25, 26, 27, 28, and 29 are canceled. Claims 1, 2, 6, 7, 10, 13, 15, 16, 17, 20, 21, 22, 23, 24, 30, 31, 32, 33, 34, and 35 are pending and under consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 2, 6, 7, 10, 13, 15, 16, 17, 20, 21, 22, 23, 24, 30, 31, 32, 33, 34, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11384212. 
	The Instant claims recite a film comprising an organic polymeric substrate having a first major surface and a second major surface; an acrylic hardcoat layer disposed on the first major surface of the substrate; a siliceous primer layer disposed on the organic polymeric substrate or on the optional acrylic hardcoat layer, wherein the siliceous primer layer comprises composite particles that are core-shell particles comprising an organic polymer core particle having a siliceous shell comprising (1) a metal silicate coating or (2) organo-modified silica particles; and a superhydrophilic surface layer disposed on the siliceous primer layer, wherein the superhydrophilic surface layer comprises hydrophilic-functional groups. The siliceous primer layer comprises  alkoxysilyl groups and has an average thickness of 0.05 micron to 5 microns and wherein the siliceous primer layer is applied from an aqueous primer coating composition wherein the aqueous primer coating composition further includes one or more polyvalent metal cations having a positive charge of at least +2 charge.
The claims of U.S. Patent No. 11384212 recite a film comprising: an organic polymeric substrate having a first major surface and a second major surface; an optional acrylic hardcoat layer disposed on the first major surface of the substrate; a siliceous primer layer disposed on the organic polymeric substrate or on the optional acrylic hardcoat layer, wherein the siliceous primer layer comprises silica nanoparticles modified by an organic silane and a polyvalent metal cation salt; and a superhydrophilic surface layer disposed on the siliceous primer layer, wherein the superhydrophilic surface layer comprises hydrophilic-functional groups wherein the acrylic hardcoat layer comprises alkoxysilyl groups and the siliceous primer layer further comprises a metal silicate. The siliceous primer layer comprises a polyvalent metal cation salt selected from the group of aluminum (+3), titanium (+4), vanadium (+3, +4, or +5), manganese (+2 or +3), zinc, (+2), tine (+2 or +3), and combinations thereof.
	Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claims falls within the scope of the instant claims and a patent to the claimed invention would improperly extend the right to exclude granted by the already issued patent. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787